PER CURIAM.
Donald Wayne Peery appeals from the district court’s order granting summary judgment in favor of the Defendants in his civil action challenging Division Operating Procedure 864, a prison grooming policy requiring that male inmates’ hair not be more than one inch in thickness/depth and prohibiting beards. We have reviewed the record and the district court’s opinion, along with Peery’s allegations of error, and find no reversible error. Accordingly, we deny Peery’s motion to be excused from paying the filing fee and affirm on the reasoning of the district court. DeBlasio v. Johnson, 128 F.Supp.2d 315 (E.D.Va. 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*160fore the court and argument would not aid the decisional process.

AFFIRMED.